EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview conducted with Mr. Andrew Weaver on 7/26/2022.

The application has been amended as follows: 
Claims:
Claims 1, 13 and 20 at the end delete the period [.] replace with --;-- then add a new paragraph as follows: --wherein the compression band is a continuous one band configured to encircle substantially the head of the wearer when worn.--.

The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches an ear compression apparatus comprising: an ear compression band having a substantially circular shape, the ear compression band having a circumferential length; and a compression band spans and is operably coupled with at least one-half (1/2) and less than nineteen-twentieths (19/20) of the circumferential length of the ear compression band, thereby forming a front portion of the circumferential length not having the compression band coupled therewith; wherein the ear compression band includes a material loop operable to receive at least a portion of the compression band therein; wherein the compression band is a continuous one band configured to encircle substantially the head of the wearer when worn. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.

Claims 1-4, 6-13, 15-20 and 22-23 are allowed over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732